Case: 19-50883     Document: 00515578146         Page: 1     Date Filed: 09/24/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 24, 2020
                                  No. 19-50883
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Luis Cabrera-Castro,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:18-CR-1786-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Jose Luis Cabrera-Castro pleaded guilty to illegal reentry after
   removal in violation of 8 U.S.C. § 1326; he was sentenced to 42 months of
   imprisonment and three years of supervised release. On appeal, he argues
   that the sentence imposed was substantively unreasonable in light of the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50883       Document: 00515578146           Page: 2     Date Filed: 09/24/2020




                                      No. 19-50883


   18 U.S.C. § 3553(a) factors. In response, the Government argues that his
   appeal should be dismissed as untimely.
          Cabrera-Castro filed his notice of appeal after the expiration of the
   time for filing a timely appeal and beyond the time during which the district
   court could have granted him an extension upon a showing of either
   excusable neglect or good cause. See Fed. R. App. P. 4(b)(1), (4). While
   the timely filing of a notice of appeal in a criminal case is not jurisdictional, it
   is mandatory. United States v. Pesina-Rodriguez, 825 F.3d 787, 788 (5th Cir.
   2016). We will enforce the mandatory time limit by dismissing the appeal
   where, as here, the Government timely raises the issue. See United States
   v. Hernandez-Gomez, 795 F.3d 510, 511 (5th Cir. 2015).
          Accordingly, the appeal is DISMISSED as untimely.




                                            2